Exhibit 4.1 FORM OF RSB BONDCO LLC, Issuer, and , Indenture Trustee and Securities Intermediary INDENTURE Dated as of , 2007 Issuable in Series TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE SECTION 1.01.Definitions 2 SECTION 1.02.Incorporation by Reference of Trust Indenture Act 2 SECTION 1.03.Rules of Construction 2 ARTICLE II THE RATE STABILIZATION BONDS SECTION 2.01.Form 3 SECTION 2.02.Denominations; Rate Stabilization Bonds Issuable in Series 3 SECTION 2.03.Execution, Authentication and Delivery 5 SECTION 2.04.Temporary Rate Stabilization Bonds 5 SECTION 2.05.Registration; Registration of Transfer and Exchange of Rate Stabilization Bonds 6 SECTION 2.06.Mutilated, Destroyed, Lost or Stolen Rate Stabilization Bonds 7 SECTION 2.07.Persons Deemed Owner 8 SECTION 2.08.Payment of Principal, Premium, if any, and Interest; Interest on Overdue Principal; Principal, Premium, if any, and Interest Rights Preserved 8 SECTION 2.09.Cancellation 9 SECTION 2.10.Outstanding Amount; Authentication and Delivery of Rate Stabilization Bonds 10 SECTION 2.11.Book-Entry Rate Stabilization Bonds 19 SECTION 2.12.Notices to Clearing Agency 20 SECTION 2.13.Definitive Rate Stabilization Bonds 21 SECTION 2.14.CUSIP Number 21 SECTION 2.15.Letter of Representations 21 SECTION 2.16.Special Terms Applicable to Subsequent Transfers of Certain Rate Stabilization Bonds 22 SECTION 2.17.Tax Treatment 22 SECTION 2.18.State Pledge 23 SECTION 2.19.Security Interests 23 ARTICLE III COVENANTS SECTION 3.01.Payment of Principal, Premium, if any, and Interest 24 SECTION 3.02.Maintenance of Office or Agency 25 SECTION 3.03.Money for Payments To Be Held in Trust 25 SECTION 3.04.Existence 26 Page SECTION 3.05.Protection of Rate Stabilization Bond Collateral 26 SECTION 3.06.Opinions as to Rate Stabilization Bond Collateral 27 SECTION 3.07.Performance of Obligations; Servicing; SEC Filings 28 SECTION 3.08.Certain Negative Covenants 29 SECTION 3.09.Annual Statement as to Compliance 30 SECTION 3.10.Issuer May Consolidate, etc., Only on Certain Terms 31 SECTION 3.11.Successor or Transferee 33 SECTION 3.12.No Other Business 33 SECTION 3.13.No Borrowing 33 SECTION 3.14.Servicer’s Obligations 33 SECTION 3.15.Guarantees, Loans, Advances and Other Liabilities 33 SECTION 3.16.Capital Expenditures 34 SECTION 3.17.Restricted Payments 34 SECTION 3.18.Notice of Events of Default 34 SECTION 3.19.Further Instruments and Acts 34 SECTION 3.20.Purchase of Subsequent Rate Stabilization Property 34 SECTION 3.21.Inspection 36 SECTION 3.22.Sale Agreement, Servicing Agreement and Administration Agreement Covenants 36 SECTION 3.23.Taxes 38 ARTICLE IV SATISFACTION AND DISCHARGE; DEFEASANCE SECTION 4.01.Satisfaction and Discharge of Indenture; Defeasance 38 SECTION 4.02.Conditions to Defeasance 40 SECTION 4.03.Application of Trust Money 41 SECTION 4.04.Repayment of Moneys Held by Paying Agent 42 ARTICLE V REMEDIES SECTION 5.01.Events of Default 42 SECTION 5.02.Acceleration of Maturity; Rescission and Annulment 44 SECTION 5.03.Collection of Indebtedness and Suits for Enforcement by Indenture Trustee 44 SECTION 5.04.Remedies; Priorities 46 SECTION 5.05.Optional Preservation of the Rate Stabilization Bond Collateral 48 SECTION 5.06.Limitation of Suits 48 SECTION 5.07.Unconditional Rights of Holders To Receive Principal, Premium, if any, and Interest 49 SECTION 5.08.Restoration of Rights and Remedies 49 SECTION 5.09.Rights and Remedies Cumulative 49 SECTION 5.10.Delay or Omission Not a Waiver 49 SECTION 5.11.Control by Holders 50 SECTION 5.12.Waiver of Past Defaults 50 ii Page SECTION 5.13.Undertaking for Costs 51 SECTION 5.14.Waiver of Stay or Extension Laws 51 SECTION 5.15.Action on Rate Stabilization Bonds 51 ARTICLE VI THE INDENTURE TRUSTEE SECTION 6.01.Duties of Indenture Trustee 51 SECTION 6.02.Rights of Indenture Trustee 53 SECTION 6.03.Individual Rights of Indenture Trustee 54 SECTION 6.04.Indenture Trustee’s Disclaimer 54 SECTION 6.05.Notice of Defaults 54 SECTION 6.06.Reports by Indenture Trustee to Holders 55 SECTION 6.07.Compensation and Indemnity 56 SECTION 6.08.Replacement of Indenture Trustee and Securities Intermediary 56 SECTION 6.09.Successor Indenture Trustee by Merger 58 SECTION 6.10.Appointment of Co-Trustee or Separate Trustee 58 SECTION 6.11.Eligibility; Disqualification 59 SECTION 6.12.Preferential Collection of Claims Against Issuer 59 SECTION 6.13.Representations and Warranties of Indenture Trustee 60 SECTION 6.14.Annual Report by Independent Registered Public Accountants 60 SECTION 6.15.Custody of Rate Stabilization Bond Collateral 60 ARTICLE VII HOLDERS’ LISTS AND REPORTS SECTION 7.01.Issuer To Furnish Indenture Trustee Names and Addresses of Holders 61 SECTION 7.02.Preservation of Information;Communications to Holders 61 SECTION 7.03.Reports by Issuer 61 SECTION 7.04.Reports by Indenture Trustee 62 ARTICLE VIII ACCOUNTS, DISBURSEMENTS AND RELEASES SECTION 8.01.Collection of Money 62 SECTION 8.02.Collection Accounts and TPC Deposit Accounts 62 SECTION 8.03.General Provisions Regarding the Collection Accounts 67 SECTION 8.04.Release of Rate Stabilization Bond Collateral 68 SECTION 8.05.Opinion of Counsel 68 SECTION 8.06.Reports by Independent Registered Public Accountants 69 iii Page ARTICLE IX SUPPLEMENTAL INDENTURES SECTION 9.01.Supplemental Indentures Without Consent of Holders 69 SECTION 9.02.Supplemental Indentures with Consent of Holders 71 SECTION 9.03.Execution of Supplemental Indentures 72 SECTION 9.04.Effect of Supplemental Indenture 72 SECTION 9.05.Conformity with Trust Indenture Act 72 SECTION 9.06.Reference in Rate Stabilization Bonds to Supplemental Indentures 73 ARTICLE X MISCELLANEOUS SECTION 10.01.Compliance Certificates and Opinions, etc. 73 SECTION 10.02.Form of Documents Delivered to Indenture Trustee 75 SECTION 10.03.Acts of Holders 75 SECTION 10.04.Notices, etc., to Indenture Trustee, Issuer and Rating Agencies 76 SECTION 10.05.Notices to Holders; Waiver 77 SECTION 10.06.Conflict with Trust Indenture Act 77 SECTION 10.07.Effect of Headings and Table of Contents 78 SECTION 10.08.Successors and Assigns 78 SECTION 10.09.Severability 78 SECTION 10.10.Benefits of Indenture 78 SECTION 10.11.Legal Holidays 78 SECTION 10.12.GOVERNING LAW 78 SECTION 10.13.Counterparts 78 SECTION 10.14.Recording of Indenture 79 SECTION 10.15.Issuer Obligation 79 SECTION 10.16.No Recourse to Issuer 79 SECTION 10.17.Basic Documents 79 SECTION 10.18.No Petition 79 iv EXHIBITS AND SCHEDULES EXHIBIT A Form of Rate Stabilization Bonds EXHIBIT B Form of Series Supplement EXHIBIT C Form of Investor Representation Letter EXHIBIT D Form of ERISA Representation Letter EXHIBIT E Servicing Criteria to be Addressed by Indenture Trustee in Assessment of Compliance APPENDIX APPENDIX A Definitions v TRUST INDENTURE ACT CROSS REFERENCE TABLE TIA Section Indenture Section 310 (a)(1) 6.11 (a)(2) 6.11 (a)(3) 6.10(b)(i) (a)(4) N.A. (a)(5) 6.11 (b) 6.12 (c) N.A. 311 (a) 6.13 (b) 6.13 (c) N.A. 312 (a) 7.01 and 7.02 (b) 7.02 (c) 7.02 313 (a) 7.04 (b)(1) 7.04 (b)(2) 7.04 (c) 7.04 (d) 7.04 314 (a) 3.09, 4.01, and 7.03(a) (b) 3.06 and 4.01 (c)(1) 2.10, 4.01 and 11.01(a) (c)(2) 2.10, 4.01 and 11.01(a) (c)(3) 2.10 4.01 and 11.01(a) (d) 2.10, 8.04(b) and 10.01(b) (e) 10.01(a) (f) 10.01(a) vi TIA Section Indenture Section 315 (a) 6.01(b)(i)(ii) (b) 6.05 (c) 6.01 (a) (d) 6.01(c)(i)-(iii) (e) 5.13 316 (a) (last sentence) Appendix A – definition of “Outstanding” (a)(1)(A) 5.11 (a)(1)(B) 5.12 (a)(2) Omitted (b) 5.07 (c) Appendix A – definition of“Record Date” 317 (a)(1) 5.03(a) (a)(2) 5.03(c)(iv) (b) 3.03 318 (a) 10.07 **“N.A.” shall mean “not applicable”. THIS CROSS REFERENCE TABLE SHALL NOT, FOR ANY PURPOSE, BE DEEMED TO BE PART OF THIS INDENTURE. vii This INDENTURE dated as of , 2007, by and between RSB BONDCO LLC, a Delaware limited liability company (the “Issuer”), and , a banking corporation, in its capacity as indenture trustee (the “Indenture Trustee”) for the benefit of the Secured Parties (as defined herein) and in its separate capacity as a securities intermediary (the “Securities Intermediary”). In consideration of the mutual agreements herein contained, each party agrees as follows for the benefit of the other and each of the Holders: RECITALS OF THE ISSUER The Issuer has duly authorized the execution and delivery of this Indenture and the creation and issuance of Rate Stabilization Bonds issuable in Series hereunder, each Series to be of substantially the tenor set forth herein and in the respective Series Supplement relating to each such Series of Rate Stabilization Bonds. The Rate Stabilization Bonds shall be non-recourse obligations and shall be secured by and payable solely out of the proceeds of the Rate Stabilization Property and the other Rate Stabilization Bond Collateral.If and to the extent that such proceeds of Rate Stabilization Property and the other Rate Stabilization Bond Collateral are insufficient to pay all amounts owing with respect to the Rate Stabilization Bonds, then, except as otherwise expressly provided hereunder, the Holders shall have no Claim in respect of such insufficiency against the Issuer, and the Holders, by their acceptance of the Rate Stabilization Bonds, waive any such Claim. All things necessary to (a) make the Rate Stabilization Bonds, when executed by the Issuer and authenticated and delivered by the Indenture Trustee hereunder and duly issued by the Issuer, valid obligations, and (b) make this Indenture a valid agreement of the Issuer, in each case, in accordance with their respective terms, have been done. NOW, THEREFORE, THIS INDENTURE WITNESSETH: That the Issuer, in consideration of the premises herein contained and of the purchase of the Rate Stabilization Bonds by the Holders and of other good and lawful consideration, the receipt and sufficiency of which are hereby acknowledged, and to secure, equally and ratably without prejudice, priority or distinction, except as specifically otherwise set forth in this Indenture, the payment of the Rate Stabilization Bonds, the payment of all other amounts due under or in connection with this Indenture (including, without limitation, all fees, expenses, counsel fees and other amounts due and owing to the Indenture Trustee) and the performance and observance of all of the covenants and conditions contained herein or in such Rate Stabilization Bonds, has hereby executed and delivered this Indenture and by these presents does hereby and under one or more Series Supplements will convey, grant and assign, transfer and pledge, in each case, in and unto the Indenture Trustee, its successors and assigns forever, for the benefit of the Secured Parties of the related Series, all and singular the property described in one or more Series Supplements (such property with respect to a particular Series hereinafter referred to as the “Series Rate Stabilization Bond Collateral” and all such property, collectively, hereinafter referred to as the “Rate Stabilization Bond Collateral”).Each Series Supplement will more particularly describe the obligations of the Issuer secured by the applicable Series Rate Stabilization Bond Collateral. AND IT IS HEREBY COVENANTED, DECLARED AND AGREED between the parties hereto that all Rate Stabilization Bonds are to be issued, countersigned and delivered and that all of the Rate Stabilization Bond Collateral is to be held and applied, subject to the further covenants, conditions, releases, uses and trusts hereinafter set forth, and the Issuer, for itself and any successor, does hereby covenant and agree to and with the Indenture Trustee and its successors in said trust, for the benefit of the Secured Parties, as follows: ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE SECTION 1.01. Definitions.Except as otherwise specified herein or as the context may otherwise require, the capitalized terms used herein shall have the respective meanings set forth in Appendix A attached hereto and made a part hereof for all purposes of this Indenture. SECTION 1.02. Incorporation by Reference of Trust Indenture Act.Whenever this Indenture refers to a provision of the TIA, that provision is incorporated by reference in and made a part of this Indenture.The following TIA terms used in this Indenture have the following meanings: “indenture securities” means the Rate Stabilization Bonds. “indenture security holder” means a Holder. “indenture to be qualified” means this Indenture. “indenture trustee” or “institutional trustee” means the Indenture Trustee. “obligor” on the indenture securities means the Issuer and any other obligor on the indenture securities. All other TIA terms used in this Indenture that are defined by the TIA, defined by TIA reference to another statute or defined by SEC rule have the meanings assigned to them by such definitions. SECTION 1.03. Rules of Construction.Unless the context otherwise requires: (i)a term has the meaning assigned to it; (ii)an accounting term not otherwise defined has the meaning assigned to it in accordance with generally accepted accounting principles in the United States of America as in effect from time to time; 2 (iii)“or” is not exclusive; (iv)“including” means including without limitation; (v)words in the singular include the plural and words in the plural include the singular; and (vi)the words “herein,” “hereof,” “hereunder” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Section or other subdivision. ARTICLE II THE RATE STABILIZATION BONDS SECTION 2.01. Form.The Rate Stabilization Bonds and the Indenture Trustee’s certificate of authentication shall be in substantially the forms set forth in Exhibit A, with such appropriate insertions, omissions, substitutions and other variations as are required or permitted by this Indenture or by the related Series Supplement and may have such letters, numbers or other marks of identification and such legends or endorsements placed thereon as may, consistently herewith, be determined by the officers executing such Rate Stabilization Bonds, as evidenced by their execution of such Rate Stabilization Bonds.Any portion of the text of any Rate Stabilization Bond may be set forth on the reverse thereof, with an appropriate reference thereto on the face of the Rate Stabilization Bond. The Rate Stabilization Bonds shall be typewritten, printed, lithographed or engraved or produced by any combination of these methods (with or without steel engraved borders), all as determined by the officers executing such Rate Stabilization Bonds, as evidenced by their execution of such Rate Stabilization Bonds. Each Rate Stabilization Bond shall be dated the date of its authentication.The terms of the Rate Stabilization Bonds set forth in Exhibit A are part of the terms of this Indenture. SECTION 2.02. Denominations; Rate Stabilization Bonds Issuable in Series.The Rate Stabilization Bonds shall be issuable in the Minimum Denomination specified in the applicable Series Supplement and, except as otherwise provided in such Series Supplement, in integral multiples thereof. The Rate Stabilization Bonds may, at the election of and as authorized by a Responsible Officer of the Issuer, be issued in one or more Series (each comprised of one or more Tranches), and shall be designated generally as the “Rate Stabilization Bonds” of the Issuer, with such further particular designations added or incorporated in such title for the Rate Stabilization Bonds of any particular Series or Tranche as a Responsible Officer of the Issuer may determine.Each Rate Stabilization Bond shall bear upon its face the designation so selected for the Series or Tranche to which it belongs.All Rate Stabilization Bonds of the same Series shall be identical in all respects except for the denominations thereof, unless such Series is comprised of one or more Tranches, in which case all Rate Stabilization Bonds of the same 3 Tranche shall be identical in all respects except for the denominations thereof.All Rate Stabilization Bonds of a particular Series or, if such Series is comprised of one or more Tranches, all Rate Stabilization Bonds of a particular Tranche thereof, in each case issued under this Indenture, shall be in all respects equally and ratably entitled to the benefits hereof without preference, priority, or distinction on account of the actual time or times of authentication and delivery, all in accordance with the terms and provisions of this Indenture. No Series of Rate Stabilization Bonds shall be subordinated in right of payment to any other Series of Rate Stabilization Bonds. Each Series of Rate Stabilization Bonds shall be created by a Series Supplement authorized by a Responsible Officer of the Issuer and establishing the terms and provisions of such Series.The several Series and Tranches thereof may differ as between Series and Tranches, in respect of any of the following matters: (1)designation of the Series and, if applicable, the Tranches thereof; (2)the principal amount; (3)the Rate Stabilization Bond Interest Rate; (4)the Payment Dates; (5)the Scheduled Final Payment Dates; (6)the Final Maturity Date; (7)the Series Issuance Date; (8)the place or places for the payment of interest, principal and premium, if any; (9)the Rate Stabilization Bond Collateral; (10)the Minimum Denominations; (11)the Expected Amortization Schedule; (12)provisions with respect to the definitions set forth in Appendix A hereto; (13)whether or not the Rate Stabilization Bonds of such Series are to be Book-Entry Rate Stabilization Bonds and the extent to which Section 2.11 should apply; (14)to the extent applicable, the extent to which payments on the Rate Stabilization Bonds of any Tranche of the related Series are subordinate to or pari passu in right of payment of principal and interest to other Tranche of such Series; and (15)any other provisions expressing or referring to the terms and conditions upon which the Rate Stabilization Bonds of the applicable Series or Tranche are to be 4 issued under this Indenture that are not in conflict with the provisions of this Indenture and as to which the Rating Agency Condition is satisfied. SECTION 2.03. Execution, Authentication and Delivery.The Rate Stabilization Bonds shall be executed on behalf of the Issuer by any of its Responsible Officers.The signature of any such Responsible Officer on the Rate Stabilization Bonds may be manual or facsimile. Rate Stabilization Bonds bearing the manual or facsimile signature of individuals who were at any time Responsible Officers of the Issuer shall bind the Issuer, notwithstanding that such individuals or any of them have ceased to hold such offices prior to the authentication and delivery of such Rate Stabilization Bonds or did not hold such offices at the date of such Rate Stabilization Bonds. At any time and from time to time after the execution and delivery of this Indenture, the Issuer may deliver Rate Stabilization Bonds executed by the Issuer to the Indenture Trustee pursuant to an Issuer Order for authentication; and the Indenture Trustee shall authenticate and deliver such Rate Stabilization Bonds as in this Indenture provided and not otherwise. No Rate Stabilization Bond shall be entitled to any benefit under this Indenture or be valid or obligatory for any purpose, unless there appears on such Rate Stabilization Bond a certificate of authentication substantially in the form provided for therein executed by the Indenture Trustee by the manual signature of one of its authorized signatories, and such certificate upon any Rate Stabilization Bond shall be conclusive evidence, and the only evidence, that such Rate Stabilization Bond has been duly authenticated and delivered hereunder. SECTION 2.04. Temporary Rate Stabilization Bonds.Pending the preparation of Definitive Rate Stabilization Bonds pursuant to Section 2.13, the Issuer may execute, and upon receipt of an Issuer Order the Indenture Trustee shall authenticate and deliver, Temporary Rate Stabilization Bonds which are printed, lithographed, typewritten, mimeographed or otherwise produced, of the tenor of the Definitive Rate Stabilization Bonds in lieu of which they are issued and with such variations not inconsistent with the terms of this Indenture as the officers executing such Rate Stabilization Bonds may determine, as evidenced by their execution of such Rate Stabilization Bonds. If Temporary Rate Stabilization Bonds are issued, the Issuer will cause Definitive Rate Stabilization Bonds to be prepared without unreasonable delay.After the preparation of Definitive Rate Stabilization Bonds, the Temporary Rate Stabilization Bonds shall be exchangeable for Definitive Rate Stabilization Bonds upon surrender of the Temporary Rate Stabilization Bonds at the office or agency of the Issuer to be maintained as provided in Section 3.02, without charge to the Holder.Upon surrender for cancellation of any one or more Temporary Rate Stabilization Bonds, the Issuer shall execute and the Indenture Trustee shall authenticate and deliver in exchange therefor a like principal amount of Definitive Rate Stabilization Bonds in any Minimum Denominations.Until so delivered in exchange, the Temporary Rate Stabilization Bonds shall in all respects be entitled to the same benefits under this Indenture as Definitive Rate Stabilization Bonds. 5 SECTION 2.05. Registration; Registration of Transfer and Exchange of Rate Stabilization Bonds.The Issuer shall cause to be kept a register (the “Rate Stabilization Bond Register”) in which, subject to such reasonable regulations as it may prescribe, the Issuer shall provide for the registration of Rate Stabilization Bonds and the registration of transfers of Rate Stabilization Bonds.The Indenture Trustee shall be “Rate Stabilization Bond Registrar” for the purpose of registering Rate Stabilization Bonds and transfers of Rate Stabilization Bonds as herein provided.Upon any resignation of any Rate Stabilization Bond Registrar, the Issuer shall promptly appoint a successor or, if it elects not to make such an appointment, assume the duties of Rate Stabilization Bond Registrar. If a Person other than the Indenture Trustee is appointed by the Issuer as Rate Stabilization Bond Registrar, the Issuer will give the Indenture Trustee prompt written notice of the appointment of such Rate Stabilization Bond Registrar and of the location, and any change in the location, of the Rate Stabilization Bond Register, and the Indenture Trustee shall have the right to inspect the Rate Stabilization Bond Register at all reasonable times and to obtain copies thereof, and the Indenture Trustee shall have the right to rely conclusively upon a certificate executed on behalf of the Rate Stabilization Bond Registrar by a Responsible Officer thereof as to the names and addresses of the Holders and the principal amounts and number of such Rate Stabilization Bonds (separately stated by Series and Tranche). Upon surrender for registration of transfer of any Rate Stabilization Bond at the office or agency of the Issuer to be maintained as provided in Section 3.02, provided that the requirements of Section 8-401 of the UCC are met, the Issuer shall execute, and the Indenture Trustee shall authenticate and the Holder shall obtain from the Indenture Trustee, in the name of the designated transferee or transferees, one or more new Rate Stabilization Bonds in any Minimum Denominations, of the same Series (and, if applicable, Tranche) and aggregate principal amount. At the option of the Holder, Rate Stabilization Bonds may be exchanged for other Rate Stabilization Bonds in any Minimum Denominations, of the same Series (and, if applicable, Tranche) and aggregate principal amount, upon surrender of the Rate Stabilization Bonds to be exchanged at such office or agency as provided in Section 3.02.Whenever any Rate Stabilization Bonds are so surrendered for exchange, the Issuer shall, provided that the requirements of Section 8-401 of the UCC are met, execute and, upon any such execution, the Indenture Trustee shall authenticate and the Holder shall obtain from the Indenture Trustee, the Rate Stabilization Bonds which the Holder making the exchange is entitled to receive. All Rate Stabilization Bonds issued upon any registration of transfer or exchange of other Rate Stabilization Bonds shall be the valid obligations of the Issuer, evidencing the same debt, and entitled to the same benefits under this Indenture, as the Rate Stabilization Bonds surrendered upon such registration of transfer or exchange. Every Rate Stabilization Bond presented or surrendered for registration of transfer or exchange shall be duly endorsed by, or be accompanied by (a) a written instrument of transfer in form satisfactory to the Indenture Trustee duly executed by the Holder thereof or such Holder’s attorney duly authorized in writing, with such signature guaranteed by an institution which is a member of one of the following recognized Signature Guaranty Programs: (i) The 6 Securities Transfer Agent Medallion Program (STAMP); (ii) The New York Stock Exchange Medallion Program (MSP); (iii) The Stock Exchange Medallion Program (SEMP); or (iv) such other guarantee program acceptable to the Indenture Trustee, and (b) such other documents as the Indenture Trustee may require. No service charge shall be made to a Holder for any registration of transfer or exchange of Rate Stabilization Bonds, but the Issuer or the Indenture Trustee may require payment of a sum sufficient to cover any tax or other governmental charge or any fees or expenses of the Indenture Trustee that may be imposed in connection with any registration of transfer or exchange of Rate Stabilization Bonds, other than exchanges pursuant to Sections 2.04 or 2.06 not involving any transfer. The preceding provisions of this Section 2.05 notwithstanding, the Issuer shall not be required to make, and the Rate Stabilization Bond Registrar need not register, transfers or exchanges (i) of any Rate Stabilization Bond that has been submitted within fifteen (15) days preceding the due date for any payment with respect to such Rate Stabilization Bond until after such due date has occurred or (ii) of Unregistered Rate Stabilization Bonds unless Section 2.16 has been complied with in connection with such transfer or exchange. SECTION 2.06. Mutilated, Destroyed, Lost or Stolen Rate Stabilization Bonds.If (i) any mutilated Rate Stabilization Bond is surrendered to the Indenture Trustee, or the Indenture Trustee receives evidence to its satisfaction of the destruction, loss or theft of any Rate Stabilization Bond and (ii) there is delivered to the Indenture Trustee such security or indemnity as may be required by it to hold the Issuer and the Indenture Trustee harmless, then, in the absence of notice to the Issuer, the Rate Stabilization Bond Registrar or the Indenture Trustee that such Rate Stabilization Bond has been acquired by a Protected Purchaser, the Issuer shall, provided that the requirements of Section 8-401 of the UCC are met, execute and, upon the Issuer’s written request, the Indenture Trustee shall authenticate and deliver, in exchange for or in lieu of any such mutilated, destroyed, lost or stolen Rate Stabilization Bond, a replacement Rate Stabilization Bond of like Series (and, if applicable, Tranche), tenor and principal amount, bearing a number not contemporaneously outstanding; provided, however, that if any such destroyed, lost or stolen Rate Stabilization Bond, but not a mutilated Rate Stabilization Bond, shall have become or within seven (7) days shall be due and payable, instead of issuing a replacement Rate Stabilization Bond, the Issuer may pay such destroyed, lost or stolen Rate Stabilization Bond when so due or payable without surrender thereof.If, after the delivery of such replacement Rate Stabilization Bond or payment of a destroyed, lost or stolen Rate Stabilization Bond pursuant to the proviso to the preceding sentence, a Protected Purchaser of the original Rate Stabilization Bond in lieu of which such replacement Rate Stabilization Bond was issued presents for payment such original Rate Stabilization Bond, the Issuer and the Indenture Trustee shall be entitled to recover such replacement Rate Stabilization Bond (or such payment) from the Person to whom it was delivered or any Person taking such replacement Rate Stabilization Bond from such Person to whom such replacement Rate Stabilization Bond was delivered or any assignee of such Person, except a Protected Purchaser, and shall be entitled to recover upon the security or indemnity provided therefor to the extent of any loss, damage, cost or expense incurred by the Issuer or the Indenture Trustee in connection therewith. 7 Upon the issuance of any replacement Rate Stabilization Bond under this Section 2.06, the Issuer and/or the Indenture Trustee may require the payment by the Holder of such Rate Stabilization Bond of a sum sufficient to cover any tax or other governmental charge that may be imposed in relation thereto and any other reasonable expenses (including the fees and expenses of the Indenture Trustee and the Rate Stabilization Bond Registrar) connected therewith. Every replacement Rate Stabilization Bond issued pursuant to this Section 2.06 in replacement of any mutilated, destroyed, lost or stolen Rate Stabilization Bond shall constitute an original additional contractual obligation of the Issuer, whether or not the mutilated, destroyed, lost or stolen Rate Stabilization Bond shall be found at any time or enforced by any Person, and shall be entitled to all the benefits of this Indenture equally and proportionately with any and all other Rate Stabilization Bonds duly issued hereunder. The provisions of this Section 2.06 are exclusive and shall preclude (to the extent lawful) all other rights and remedies with respect to the replacement or payment of mutilated, destroyed, lost or stolen Rate Stabilization Bonds. SECTION 2.07. Persons Deemed Owner.Prior to due presentment for registration of transfer of any Rate Stabilization Bond, the Issuer, the Indenture Trustee, the Rate Stabilization Bond Registrar and any agent of the Issuer or the Indenture Trustee may treat the Person in whose name any Rate Stabilization Bond is registered (as of the day of determination) as the owner of such Rate Stabilization Bond for the purpose of receiving payments of principal of and premium, if any, and interest on such Rate Stabilization Bond and for all other purposes whatsoever, whether or not such Rate Stabilization Bond be overdue, and neither the Issuer, the Indenture Trustee nor any agent of the Issuer or the Indenture Trustee shall be affected by notice to the contrary. SECTION 2.08. Payment of Principal, Premium, if any, and Interest; Interest on Overdue Principal; Principal, Premium, if any, and Interest Rights Preserved. (a)The Rate Stabilization Bonds shall accrue interest as provided in the related Series Supplement at the applicable Rate Stabilization Bond Interest Rate, and such interest shall be payable on each applicable Payment Date.Any installment of interest, principal or premium, if any, payable on any Rate Stabilization Bond which is punctually paid or duly provided for on the applicable Payment Date shall be paid to the Person in whose name such Rate Stabilization Bond (or one or more Predecessor Rate Stabilization Bonds) is registered on the Record Date for such Payment Date, by check mailed first-class, postage prepaid to such Person’s address as it appears on the Rate Stabilization Bond Register on such Record Date or in such other manner as may be provided in the related Series Supplement except that (i) upon application to the Indenture Trustee by any Holder owning Rate Stabilization Bonds of any Tranche in the principal amount of $10,000,000 or more not later than the applicable Record Date payment will be made by wire transfer to an account maintained by such Holder and (ii) with respect to Book-Entry Rate Stabilization Bonds, payments will be made by wire transfer in immediately available funds to the account designated by the Holder of the applicable Global Rate Stabilization Bond unless and until such Global Rate Stabilization Bond is exchanged for Definitive Rate Stabilization Bonds (in which event payments shall be made as provided above) and except for the final installment of principal and premium, if any, payable with respect to 8 such Rate Stabilization Bond on a Payment Date which shall be payable as provided below.The funds represented by any such checks returned undelivered shall be held in accordance with Section 3.03. (b)The principal of each Rate Stabilization Bond of each Series (and, if applicable, Tranche) shall be paid, to the extent funds are available therefor in the applicable Collection Account, in installments on each Payment Date specified in the related Series Supplement; provided that installments of principal not paid when scheduled to be paid in accordance with the Expected Amortization Schedule shall be paid upon receipt of money available for such purpose, in the order set forth in the Expected Amortization Schedule.Failure to pay principal in accordance with such Expected Amortization Schedule because moneys are not available pursuant to Section 8.02 to make such payments shall not constitute a Default or Event of Default under this Indenture; provided, however that failure to pay the entire unpaid principal amount of the Rate Stabilization Bonds of a Tranche or Series upon the Final Maturity Date for the related Series shall constitute a Default or Event of Default with respect to such Series under this Indenture.Notwithstanding the foregoing, the entire unpaid principal amount of the Rate Stabilization Bonds of a Series shall be due and payable, if not previously paid, on the date on which an Event of Default shall have occurred and be continuing with respect to such Series, if the Indenture Trustee or the Holders of the Rate Stabilization Bonds representing not less than a majority of the Outstanding Amount of the Rate Stabilization Bonds of such Series have declared the Rate Stabilization Bonds to be immediately due and payable in the manner provided in Section 5.02.All payments of principal and premium, if any, on the Rate Stabilization Bonds of any Series shall be made pro rata to the Holders entitled thereto unless otherwise provided in the related Series Supplement with respect to any Tranche of Rate Stabilization Bonds included in such Series.The Indenture Trustee shall notify the Person in whose name a Rate Stabilization Bond is registered at the close of business on the Record Date preceding the Payment Date on which the Issuer expects that the final installment of principal of and premium, if any, and interest on such Rate Stabilization Bond will be paid.Such notice shall be mailed no later than five (5) days prior to such final Payment Date and shall specify that such final installment will be payable only upon presentation and surrender of such Rate Stabilization Bond and shall specify the place where such Rate Stabilization Bond may be presented and surrendered for payment of such installment. (c)If interest on the Rate Stabilization Bonds of any Series is not paid when due, such defaulted interest shall be paid (plus interest on such defaulted interest at the applicable Rate Stabilization Bond Interest Rate to the extent lawful)to the Persons who are Holders on a subsequent Special Record Date.The Issuer shall fix or cause to be fixed any such Special Record Date and Special Payment Date, and, at least ten (10) days before any such Special Record Date, the Issuer shall mail to each affected Holder a notice that states the Special Record Date, the Special Payment Date and the amount of defaulted interest (plus interest on such defaulted interest) to be paid. SECTION 2.09. Cancellation.All Rate Stabilization Bonds surrendered for payment, registration of transfer or exchange shall, if surrendered to any Person other than the Indenture Trustee, be delivered to the Indenture Trustee and shall be promptly canceled by the Indenture Trustee.The Issuer may at any time deliver to the Indenture Trustee for cancellation any Rate Stabilization Bonds previously authenticated and delivered hereunder which the Issuer 9 may have acquired in any manner whatsoever, and all Rate Stabilization Bonds so delivered shall be promptly canceled by the Indenture Trustee.No Rate Stabilization Bonds shall be authenticated in lieu of or in exchange for any Rate Stabilization Bonds canceled as provided in this Section 2.09, except as expressly permitted by this Indenture.All canceled Rate Stabilization Bonds may be held or disposed of by the Indenture Trustee in accordance with its standard retention or disposal policy as in effect at the time. SECTION 2.10. Outstanding Amount; Authentication and Delivery of Rate Stabilization Bonds.The aggregate Outstanding Amount of Rate Stabilization Bonds that may be authenticated and delivered under this Indenture shall not exceed the aggregate of the amounts of Rate Stabilization Bonds that are authorized in each Applicable Qualified Rate Order but otherwise shall be unlimited. Rate Stabilization Bonds of each Series created and established by a Series Supplement may from time to time be executed by the Issuer and delivered to the Indenture Trustee for authentication and thereupon the same shall be authenticated and delivered by the Indenture Trustee upon Issuer Request and upon delivery by the Issuer to the Indenture Trustee, and receipt by the Indenture Trustee, or the causing to occur by the Issuer, of the following; provided, however, that compliance with such conditions and delivery of such documents shall only be required in connection with the original issuance of a Rate Stabilization Bond or Rate Stabilization Bonds of such Series: (1)Issuer Action.An Issuer Order authorizing and directing the authentication and delivery of the Rate Stabilization Bonds by the Indenture Trustee and specifying the principal amount of Rate Stabilization Bonds to be authenticated. (2)Authorizations.Copies of (x) a Qualified Rate Order related to such Series which shall be in full force and effect and be Final, (y) certified resolutions of the Managers or Member of the Issuer authorizing the execution and delivery of each Series Supplement and the execution, authentication and delivery of such Rate Stabilization Bonds and (z) a duly executed Series Supplement for the applicable Series of Rate Stabilization Bonds to be issued. (3)Opinions. (a)An Opinion of Counsel of external counsel of the Issuer that the Applicable Qualified Rate Order is in full force and effect, that the Applicable Qualified Rate Order is Final and that no other authorization, approval or consent of any governmental body or bodies at the time having jurisdiction in the premises is required for the valid issuance, authentication and delivery of such Rate Stabilization Bonds, except for such registrations as are required under the “Blue Sky” and securities laws of any State or such authorizations, approvals or consents of governmental bodies that have been obtained and copies of which have been delivered with such Opinion of Counsel. (b)An Opinion of Counsel of external counsel of the Issuer that no authorization, approval or consent of any governmental body or bodies at the time having jurisdiction in the premises is required for the valid execution and delivery by the Issuer 10 of each of the Basic Documents to which the Issuer is a party and that is executed and delivered in connection with such Rate Stabilization Bond issuance, except for such authorizations, approvals or consents of governmental bodies that have been obtained and copies of which have been delivered with such Opinion of Counsel. (4)Authorizing Certificate.An Officer’s Certificate, dated the Series Issuance Date, certifying that (a) the Issuer has duly authorized the execution and delivery of this Indenture and the related Series Supplement and the execution and delivery of the Rate Stabilization Bonds of such Series and (b) that the Series Supplement for such Series of Rate Stabilization Bonds is in the form attached thereto, which Series Supplement shall comply with the requirements of
